Brewster, J.
(dissenting). I dissent upon the ground that the validity and effect of the release which Theodore R. Carpenter signed, as regards its binding effect upon him, was dependent upon questions of fact justly resolved in his favor by the Surrogate upon ample evidence, and as to which determination he correctly applied applicable rules of law.
I vote for an affirmance of the decree appealed from.
Heffernan, Foster and Lawrence, JJ., concur with Hill, P. J.; Brewster, J., dissents in a memorandum.
Decree of the Surrogate’s Court modified and in part reversed on the law and facts, as follows: The amount directed to be paid to Theodore R. Carpenter as substituted trustee is reduced from the sum of $164,641.44 with interest to $11,626.73 with interest, that amount being the share belonging to the estate of the infant J. Fairfield Carpenter III.
The award of half of the costs allowed in the compulsory accounting proceeding is reversed.
The costs in this proceeding in the Surrogate’s Court of Madison County are reduced to the sum of $1,000 and disbursements.
The decree as so modified is affirmed, without costs.